THIS AMENDED & RESTATED DEMAND CONVERTIBLE PROMISSORY NOTE (THE “2015 NOTE”, OR
“NOTE”) IS AN AMENDMENT, MODIFICATION AND RESTATEMENT OF THAT CERTAIN AMENDED &
RESTATED DEMAND CONVERTIBLE PROMISSORY NOTE, DATED JULY 17, 2014, IN PRINCIPAL
AMOUNT OF UP TO $250,000, AS AMENDED (THE “2014 AMENDED & RESTATED NOTE”) MADE
BY THE COMPANY IN FAVOR OF THE HOLDER, AND UNDER WHICH $263,321.27 WAS LOANED BY
THE HOLDER TO THE COMPANY INCLUDING PRINICPAL, ACCRUED AND UNPAID INTEREST AND
FEES AND DEDUCTIONS FOR DEBT CONVERSIONS AS OF THE DATE OF THE MAKING OF THIS
INSTRUMENT. THE 2014 AMENDED & RESTATED NOTE IN AND OF ITSELF IS A CONTINUATION
OF THAT CERTAIN DEMAND CONVERTIBLE PROMISSORY NOTE DATED FEBRUARY 5, 2013, IN
PRINCIPAL AMOUNT OF UP TO $250,000 (THE “ORIGINAL NOTE”), MADE BY THE COMPANY IN
FAVOR OF THE HOLDER, AND UNDER WHICH $124,500 IN PRINCIPAL WAS ORIGINALLY LOANED
BY THE HOLDER TO THE COMPANY, NOT INCLUDING ACCRUED AND UNPAID INTEREST AND
FEES.

 

THE PRINCIPAL AMOUNT OF THIS 2015 NOTE AS OF THE EFFECTIVE DATE IS THE REMAINING
TOTAL OF PRINCIPAL, INTEREST AND FEES AFTER THE DEDUCTION OF DEBT CONVERSIONS
THROUGH THE EFFECTIVE DATE WHICH IS DUE UNDER THE 2014 AMENDED & RESTATED NOTE,
WHICH EQUALS $263,321.27 (U.S.) (THE “2014 AMENDED NOTE REMAINING UNPAID
BALANCE”), AND SHALL INCLUDE ANY ADDITIONAL LOAN ADVANCES (AS HEREINAFTER
DEFINED), MADE AFTER THE EFFECTIVE DATE OF THIS NOTE.

 

THE 2014 AMENDED NOTE REMAINING UNPAID BALANCE IS NOT BEING REPAID BY THE
COMPANY AND IS HEREIN BEING REFINANCED BY VIRTUE OF THE ISSUANCE AND ACCEPTANCE
OF THIS INSTRUMENT. IT IS THE INTENT OF THE COMPANY AND THE HOLDER THAT THIS
2015 NOTE SHALL CONSTITUTE A CONTINUANCE OF THE INDEBTEDNESS OF THE 2014 AMENDED
NOTE AND THE ORIGINAL NOTE AS REPRESENTED BY THE REMAINING UNPAID BALANCE, WHICH
SHALL BE IN ADDITION TO ANY SUBSEQUENT LOAN ADVANCES UNDER THIS NOTE.

 

THIS NOTE AND THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED OR ANY APPLICABLE STATE SECURITIES LAWS.
THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

TOTALLY HEMP CRAZY INC.

 

AMENDED& RESTATED

DEMAND CONVERTIBLE PROMISSORY NOTE

 

Up to $1,500,000 (U.S.) March 25, 2015

(“Principal”) (“Effective Date”)

 

This 2015 Amended and Restated Demand Convertible Promissory Note, dated March
25, 2015, (the “Note”) is amended and restated from that certain Amended and
Restated Demand Convertible Promissory Note dated July 17, 2014, the “2014
Amended Note”, which in and of itself is a continuation of that certain Original
Demand Promissory Note dated February 5, 2013 (the “Original Note”), each of
which was made between Totally Hemp Crazy Inc. a Nevada corporation, (formerly
named, Republic of Texas Brands, Inc.), its assigns and successors (the
“Company”), and Roy Meadows, an individual, with an address of 207 Jasmine Lane,
Longwood, Florida 32779, or his successors or assigns (the “Holder”), and which
Note is now made between the Company and the Holder and under which Two Hundred
and Sixty-Three Thousand, Three Hundred and Twenty-One Dollars and Twenty-Seven
Cents ($263,321.27 U.S.) is owed by the Company to the Holder as of the
Effective Date, including principal, interest and fees less conversions of debt
up to the Effective Date, per the terms and conditions of the Original Note and
the 2014 Amended Note (the “2014 Amended Note Remaining Unpaid Balance”). This
Note is issued pursuant to exemptions from registration under the Securities Act
of 1933 of the United States, as amended.

 

 

 

 

For value received under the Original Note and the 2014 Amended Note, the
Company, its assigns and successors, hereby promises to pay to the Holder, or
his successors or assigns, in immediately available funds, the total principal
sum of the 2014 Amended Note Remaining Unpaid Balance plus any and all
additional Loan Advances (as hereinafter defined), not including accrued and
unpaid interest and fees, which 2014 Amended Note Remaining Unpaid Balance and
Loan Advances in total shall add up to One Million, Five Hundred Thousand
Dollars ($1,500,000 U.S.), plus accrued and unpaid interest and fees in
accordance with the terms of this Note. The principal hereof and any unpaid
accrued interest and fees thereon shall be due and payable upon demand by Holder
in accordance with Section 1, below (unless such payment date is accelerated as
provided in Section 11 hereof). Payment of all amounts due hereunder shall be
made at the address of the Holder provided for in Section 13 hereof. Interest on
the unpaid principal balance of this Note shall accrue from the date funds have
been advanced and shall continue to accrue until all unpaid principal and
interest is paid in full. Interest shall be calculated at the rate of twelve
percent (12%) per annum.

 

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and will not impose personal liability
upon the holder thereof.

1.                  DEMAND LOAN. In addition to any amount due under the 2014
Amended Note Remaining Unpaid Balance that is part of this Note, at such times
as the Company and Holder shall agree in writing, and in amounts and for
expenditures for which the Company has submitted a prior written request to the
Holder, who in his sole option and judgment may agree to provide the Company
with such additional funding, Holder, subject to funds availability, will loan
the Company the principal sum of up to One Million, Five Hundred Thousand
Dollars ($1,500,000 U.S.), which sum shall include the 2014 Amended Note
Remaining Unpaid Balance, for business investment purposes or such other
purposes as approved solely in the judgment of the Holder. Each such loan by the
Holder to the Company shall be referred to as a “Loan Advance”, and the total of
all Loan Advances, will be recorded as made by the Holder and entered on Exhibit
A. Holder shall maintain appropriate documentation specific to each Loan Advance
as made. Company shall provide Holder with written documentation detailing the
use of each Loan Advance to the Holder’s satisfaction, in his sole judgment,
prior to any submission of any subsequent request for a Loan Advance. Holder may
demand repayment of all amounts loaned to the Company through the date of its
repayment request, plus interest, at any time upon thirty (30) days written
notice to the Company after one (1) year from the Effective Date (the “Maturity
Date”). This Note does not obligate the Holder to loan any money to the Company,
but is meant to govern the terms of any money the Holder does loan the Company.

 

2.                  PREPAYMENT. The Company may, at its option, at any time and
from time to time, prepay all or any part of the outstanding balance of this
Note (the “Prepayment” or “Prepayments”) without penalty or premium, provided
that concurrently with each such Prepayment the Company shall pay accrued
interest on the principal first, if any, so prepaid to the date of such
Prepayment. Prior to making such Prepayment(s) the Company is required to
provide the Holder with advance written notice of such intent to make such
Prepayment(s) of not less than ten (10) business days (the “Prepayment Advance
Notice Period”) before such Prepayment(s). During the Advance Notice Period, the
Holder, in its sole option and discretion, may transfer or convert any or all of
this Note, per the terms and conditions of the following

 

 

 

 

Sections 5 and 6, “Transferability” and “Conversion of Promissory Note”
respectively. The terms and conditions of this provision in no way alter or
cancel any of the rights of the Holder granted in any other provision within
this Note.

 

3.                  Renewal.

(a) The Company may renew this Note upon not less than thirty (30) days advance
written notice to the Holder prior to the Maturity Date, wherein the granting of
such renewal shall be at the sole option and discretion of the Holder (the
“Renewal”). The Company shall pay the Holder a “Renewal Fee” on the date of such
renewal (the “Renewal Date”), of ten percent (10%) of the stated outstanding
balance of the Note including principal, interest, accrued fees and penalties,
through the Renewal Date. Holder, at its sole option and discretion, may allow
the Company, or its successors or assigns, to add the Renewal Fee to the
outstanding and unpaid balance of this Note of principal and interest, fees and
penalties, wherein the amount of such Renewal Fee, as carried forward unpaid,
shall be added directly to the outstanding principal, on which interest, fees
and penalties is calculated and accrued.

 

(b) In order to effect the renewal of this Note, Holder may, at his sole option,
require the Company to pay any Renewal Fee on any Maturity Date or extension
thereof in cash, which cash payment shall be paid within three (3) business days
of any Maturity Date or extension thereof. Should the Company renew this Note
upon not less than thirty (30) days advance written notice to the Holder prior
to the Maturity Date and fail to make said payment as a condition of said
renewal, this Note shall become immediately in Default and any and all default
provisions shall apply (Cf. Section 12).

 

(c) In addition to the Renewal Fee, wherein the Holder has granted the Company a
Renewal, each such Renewal shall cause the Company to issue the Holder Common
Stock Purchase Warrants (“Warrants”) within ten (10) business days of the date
of the Renewal as authorized by the Holder in writing. The quantity of Warrants
issued per Renewal, shall be equal to the amount of the Renewal Fee per Renewal
divided by the “Conversion Price”, as calculated per section 6 (a) of the Note,
“Conversion of Promissory Note. (a) Conversion Rights, Conversion Dates,
Conversion Price”, as of the date of the Renewal. The “Exercise Price” of each
such issuance of Warrants shall be the same as the “Conversion Price” of the
common stock as stated in section 6 (a) of the Note, “Conversion of Promissory
Note. (a) Conversion Rights, Conversion Dates, Conversion Price”. Each such
Warrant shall expire five (5) years from its date of issuance, exercisable, in
whole or in part, on a cashless basis at the sole option of the Holder. All of
the shares issuable upon the exercise of the rights represented by the Warrant
will, upon issuance and receipt of the Exercise Price, be fully paid and
nonassessable, and free from all taxes, liens and charges with respect to the
issue thereof. During the period within which the rights represented by the
Warrant may be exercised, the Company shall at all times have authorized and
reserved for issuance sufficient shares of its common stock to provide for the
exercise of the rights represented by the Warrant. The Warrant shall also
contain terms and conditions customary to common stock purchase warrants, which
shall be to the satisfaction of the Holder, including, but not limited to,
piggyback and priority registration rights of the Holder.

  

 

 

 

(d) Should the Holder refuse to renew this Note, or should the Company fail to
request a Renewal upon not less than thirty (30) days advance written notice to
the Holder, the outstanding balance of the Note, including principal, accrued
and unpaid interest and fees, shall be due and payable on its Maturity Date to
the Holder. Should the Company not make payment in full of the outstanding
balance of the Note by the Maturity Date, said non-payment shall constitute an
event of default per Section 12, “Default”, and the Company shall pay the Holder
a penalty, in addition to applicable continuing interest due calculated based on
the Default Interest Rate (Cf. Section 11, “(f)”), (the “Default Interest”), of
five hundred dollars ($500.00 U.S.) per calendar day following the Maturity Date
plus Default Interest on said five hundred dollars ($500.00 U.S.) per calendar
day, until such time as the Note, including all principal, accrued and unpaid
interest including Default interest, fees and penalties, and any and all costs
of collection of any outstanding unpaid balance of the Note (including, but not
limited to, attorney’s fees and related costs), are paid in full.

 

4.                  Approval of CORPORATE Changes AND CHANGES IN SHARE
STRUCTURE. Until this Note is paid in full, including all outstanding loan
amounts, interest, and fees and penalties (if any), or converted (see Section 6
below), the Company must have written advance approval from the Holder before
(i) amending its Articles of Incorporation or Bylaws, or changing its place of
domicile, (ii) initiating or making any changes in its capital stock structure
in form or content, including, but not limited to, changes in its type/class and
quantity of authorized shares or changes in any class of shares designations or
preferences, (iii) increases for any reason in its total number of shares of any
class that are issued and outstanding, (iv) any issuance of shares in connection
with a merger or acquisition, (v) the authorization of additional stock classes,
or the rescinding of any stock classes, (vi) issuing any stock grants to any
employee or consultant for any reason or issuing any employee stock options,
including the adoption of any employee stock option plan(s), (vii) issuing any
common or preferred stock purchase warrants or options for any reason, including
any connected or related to any funding agreements for the benefit of the
Company, (viii) issuing, selling, transferring, or pledging, any of its capital
stock, (ix) executing any form of debt instrument or loan with any third party
in any amount, including, but not limited to, convertible debentures or
convertible promissory notes, (x) engaging in any funding mechanism with any
third party which involves the simultaneous or future issuance of capital stock
or warrants or option, including any “504” or similar capital formation
subscription agreements, and (xi) instituting any capital stock forward or
reverse split. (The “Changes in Capital Stock Structure”) Failure to obtain such
written approval of the Holder for any reason on the above shall constitute a
Event of Default (as hereinafter defined).

 

5.                  TRANSFERABILITY. This Note shall not be transferred,
pledged, hypothecated, or assigned by the Company without the express written
consent of the Holder. In the event any third party acquires a controlling
interest in the Company or acquires substantially all of the assets of the
Company (a “Reorganization Event”), this Note will survive and become an
obligation of the party that acquires such controlling interest or assets. In
the event of a Reorganization Event the Company agrees to make the party that
acquires such controlling interest or assets, aware of the terms of this Section
and this Note. This Note may be transferred, pledged, hypothecated, or assigned
by the Holder in its sole option and discretion, the “Transfer”, and all rights
to the Conversion of this Note (as hereinafter defined), shall likewise be
transferred, pledged, hypothecated, or assigned by the Holder in its sole option
and discretion upon such Transfer.

 

 

 

 



6.CONVERSION OF PROMISSORY NOTE.

(a)        Conversion Rights; Conversion Dates; Conversion Price. At any time,
the Holder, at his sole option, shall have the right to convert the outstanding
principal amount of this Note, or any portion of the principal amount hereof,
and any accrued interest, in whole or in part, into shares of the common stock
of the Company or any of its subsidiaries (a “Conversion”). Any such Conversion
shall be first of principal, and then of interest outstanding n the Note. The
Holder shall provide the Company with written notice of any Conversion (the
“Conversion Notice”) within five (5) business days of the date of Holder’s
verbal or written advice to the Company that the Holder executing said
Conversion (the “Conversion Date”), in a form similar or identical to Exhibit B
attached hereto. The Company agrees to make any Conversion requested by the
Holder within the terms and conditions of the following Section 6 (b), “Method
of Conversion”, and may not refuse, delay or fail to immediately effectuate such
Conversion. The Board of Directors of the Company agrees in advance to any such
Conversion, as evidenced by the “Unanimous Consent of the Board of Directors” of
the Company attached hereto as Annex 1, in whole or in part at any time by the
Holder until all outstanding principal and interest of this Note is paid in
full, including any additional amounts due under Default or an Event of Default.
Failure on the part of the Company to effectuate any Conversion, in the Holder’s
sole option and discretion, shall be deemed a Default or Event of Default of
this Note. Any amount so converted will be converted into common stock at a
conversion price per share which is which is the lesser of (i) $0.001 per share,
or (ii) at an eighty percent (80%) discount to the average of the five (5)
lowest bid prices during the thirty (30) trading days prior to the date of the
Conversion Notice (the “Conversion Price”). Such shares of common stock to be
issued from such Conversion shall be referred to herein as the “Conversion
Shares”.

 

(b)       Method of Conversion.

(i)       Notwithstanding anything to the contrary set forth herein, upon
Conversion of this Note in accordance with the terms hereof, the Holder shall
not be required to physically surrender this Note to the Company unless the
entire unpaid principal and interest, fees and penalties of this Note are so
converted. Rather, records showing the amount of this Note converted (or
otherwise repaid) and the date of such conversion or repayment shall be
maintained on a ledger substantially in the form of the attached Annex 2
attached (a copy of which shall be delivered to the Company with each Conversion
Notice). It is specifically contemplated that the Company’s counsel shall act as
the calculation agent for conversions and repayments. In the event of any
dispute or discrepancies, such records maintained by the Company shall be
controlling and determinative in the absence of manifest error. The Holder and
any assignee, by acceptance of this Note, acknowledges and agrees that, by
reason of the provisions of this paragraph, following a conversion of a portion
of this Note, the amount of indebtedness will be the amount specified on Annex
2, including principal, interest, fees and penalties.

 

(ii)       The Company shall not be required to pay any tax which may be payable
in respect of any transfer involved in the issuance and delivery of shares of
common stock or other securities or property on conversion of this Note in a
name other than that of the Holder (or its street address), and the Company
shall not be required to issue or deliver any such shares or other securities or
property unless and until the person or persons (other than the Holder or the
custodian in whose street name such shares are to be held for the Holder’s
account) requesting the issuance thereof, shall have paid to the Company the
amount of any such tax or shall have established to the satisfaction of the
Company that such tax has been paid.

 

 

 

 



(iii)       Upon receipt by the Company of a Conversion Notice, the Holder shall
be deemed to be the holder of record of the common stock issuable upon such
Conversion, the outstanding principal amount, the amount of accrued and unpaid
interest, on this Note shall be reduced to reflect such Conversion, and , unless
the Company defaults in its obligations under this Section 6, all rights with
respect to the portion of this Note being so converted shall forthwith terminate
except the right to receive the Conversion Shares or other securities, cash or
other assets, as herein provided, on such Conversion. If the Holder shall have
given a Conversion Notice as provided herein, the Company’s obligation to issue
and deliver the certificates for the Conversion Shares shall be absolute and
unconditional, irrespective of the absence of any action by the Holder to
enforce the same, any waiver or consent with respect to any provision thereof,
the recovery of any judgment against any person or any action by the Holder to
enforce the same, any failure or delay in the enforcement of any other
obligation of the Company to the Holder of record, or any setoff, counterclaim,
recoupment, limitation, or termination, or any breach or alleged breach by the
Holder of any obligation to the Company, and irrespective of any other alleged
breach by the Holder of any obligation to the Company, and irrespective of any
other circumstance which might otherwise limit such obligation of the Company to
the Holder in connection with such Conversion.

 

(iv)       The Conversion Shares are to be issued by the Company’s transfer
agent via express courier to the Holder within five (5) business days from the
Company’s receipt of the Conversion Notice (the “Delivery Date”). Upon receipt
of the Conversion Notice, the Company will immediately issue an instruction
letter with all supporting documentation, as required by law, to facilitate the
issuance of the Conversion Shares by the Delivery Date. The Company will bear
all costs related to the issuance of the Conversion Shares, including all costs
of obtaining an attorney’s opinion letter regarding the Conversion, and the
overnight delivery of the Conversion Shares, and shall maintain adequate
authorized capital stock, in type and quantity, at all times until this Note is
paid in full to, or fully converted by, the Holder, in order to facilitate the
terms and conditions of this Section 6. Any failure of the Company to comply
with the provisions of this paragraph shall be deemed by the Holder an Event of
Default under this Note.

 

(v)       All Conversion Shares to be issued are to be fully-paid,
non-assessable, and lawfully issued by the Company. The Conversion Shares are to
be freely transferrable on the books and records of the Company as and to the
extent provided in this Note and applicable law.

 

(vi)        The Company understands that a delay in the delivery of the
Conversion Shares upon proper conversion of this Note beyond the Delivery Date
could result in economic loss to the Holder. If in the sole judgment of the
Holder the Company intentionally fails to deliver to the Holder the Conversion
Shares by the Delivery Date (except where such failure is a result of an
improper conversion notice due to Holder’s good faith conversion notice error or
a breach of contract by the Holder in either case the Company shall notify the
Holder of any issues in honoring a conversion via email within 6 business hours
of receiving a conversion notice via email), the Company shall pay to the
Holder, in cash, an amount per Trading Day for each Trading Day until such
certificates are delivered, starting with Delivery Date, together with

 

 

 

 

interest on such amount at a rate of twelve percent (12%) per annum, accruing
until such amount and any accrued interest thereon is paid in full, equal to
$500 per day (which amount shall be paid as liquidated damages and not as a
penalty). Nothing herein shall limit the Holder’s right to pursue actual damages
for the Company’s failure to deliver any Conversion Shares upon conversion
within the period specified herein and the Holder shall have the right to pursue
all remedies available to it at law or in equity (including, without limitation,
a decree of specific performance and/or injunctive relief). Notwithstanding
anything to the contrary contained herein, the Holder shall be entitled to
withdraw a Conversion Notice, and upon such withdrawal the Company shall only be
obligated to pay the liquidated damages accrued through the date the Conversion
Notice is withdrawn. “Trading Day” shall mean any day on which the Common Stock
is traded for any period on the OTC or on any principal securities exchange or
other securities market on which the Common Stock is then being traded. If the
Issuer’s Common stock is chilled for deposit at the Depository Trust and
Clearing Company (a “Deposit Chill”) and/or becomes chilled at any point while
this Agreement remains outstanding, an additional ten percent (10%) discount
will be attributed to the Conversion Price defined hereof provided, however,
that the Holder, in its sold judgment, decides such Deposit Chill is not an
Event of Default (Cf. Section 11). If the Company is unable to issue any shares
under this provision due to the fact that there is an insufficient number of
authorized and unissued shares available, the Holder promises not to force the
Company to issue these shares or trigger an Event of Default, provided that the
Company takes immediate steps required to get the appropriate level of approval
from shareholders or the board of directors, where applicable to raise the
number of authorized shares to satisfy the Notice of Conversion; failure to
complete such an increase in authorized shares within fifteen calendar days, in
the Holder’s sole judgment, may be deemed an Event of Default.

 

(vii)       In addition to any other rights available to the Holder, if the
Company intentionally fails to cause its transfer agent to transmit to the
Holder any of the Conversion Shares issuable upon conversion of this Note on or
before the Delivery Date (except where such failure is a result of an improper
conversion notice due to Holder’s good faith conversion notice error or a breach
of contract by the Holder in either case the Company shall notify the Holder of
any issues in honoring a conversion via email within 6 business hours of
receiving a conversion notice via email), and if after such date the Holder is
required by its broker to purchase (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of the
shares of Common Stock issuable upon conversion of this Note which the Holder
anticipated receiving upon such conversion (a “Buy-In”), then the Company shall
(1) pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of shares of Common Stock issuable upon conversion of this Note that the
Company was required to deliver to the Holder in connection with the conversion
at issue times (B) the price at which the sell order giving rise to such
purchase obligation was executed, and (2) at the option of the Holder, either
reinstate the portion of the Note and equivalent number of shares of Common
Stock for which such conversion was not honored or deliver to the Holder the
number of shares of Common Stock that would have been issued had the Company
timely complied with its conversion and delivery obligations hereunder. For
example, if the Holder purchases Common

 

 

 

 

Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted conversion of shares of Common Stock with an aggregate sale price
giving rise to such purchase obligation of $10,000, under clause (1) of the
immediately preceding sentence the Company shall be required to pay the Holder
$1,000. The Holder shall provide the Company written notice indicating the
amounts payable to the Holder in respect of the Buy-In, together with applicable
confirmations and other evidence reasonably requested by the Company. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver any Conversion Shares upon conversion of this Note as
required pursuant to the terms hereof.

 

(viii)       In case at any time or from time to time after the Effective Date,
the Company undergoes any “Change in Capital Stock Structure”, pursuant to the
preceding Section 4, which has the effect of diluting in any way the number of
Conversion Shares that may be issued hereunder, the total number of Conversion
Shares that my be issued under this Note shall be adjusted upward in direct
proportion to the number of shares of the Company’s capital stock issued and
outstanding on a fully diluted basis, including, but not limited to, any
adjustment for the number of shares of common stock of the Company which may be
issued from an issuance of preferred stock. If at any time, the Company, its
successors or assigns, implements any capital stock reverse split, such reverse
split shall have no effect on reducing the number of Conversion Shares that may
be issued under this Note, which may not become less.



 

7.                  PRE-EMPTIVE RIGHT/ANTIDILUTION. The Conversion Shares of the
Company shall be covered by a pre-emptive right (the “Pre-emptive Right”)
wherein the percentage ownership of the Conversion Shares as calculated as a
percentage from the Effective Date may not be diluted in any way by any action
or issuance of the Company as long as the Holder, his successors or assigns,
retains a right to title to them. At the time of issuance of the Conversion
Shares, the Company will take all actions necessary and appropriate, including,
but not limited to, amendment of its corporate charter, to assure the written
issuance of this Pre-emptive Right covering the Conversion Shares, and the
subsequent issuance of additional common stock of the Company which would
sustain the Holder’s, his successor’s, or assign’s, percentage ownership of the
Company as represented by the Conversion Shares.

 

8.                  CONVERSION LIMITATION. Notwithstanding Section 6 above,
neither the Holder nor the Company may convert any outstanding amounts due under
this Note if at the time of such conversion the amount of common stock issued
for the conversion, when added to other shares of Company common stock owned by
the Holder or which can be acquired by Holder upon exercise or conversion of any
other instrument, would cause the Holder to own more than nine and ninety-nine
tenths percent (9.99%) of the Company’s outstanding common stock (the “Ownership
Limitation”), which Ownership Limitation shall be reduced to four and
ninety-nine-tenths percent (4.99%) of the Company’s outstanding common stock
should the Company become a Reporting Company as defined as an issuer with a
class of securities registered under Section 12 or subject to Section 15(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), which is
subject to the periodic and current reporting requirements of Section 13 or
15(d) of the Securities Exchange Act and is thereinafter referred to as a SEC
“Reporting Company.” The restriction described in this paragraph may be revoked
upon sixty-one (61) days prior notice from Holder to the Company.

 

 

 

 

9.                  CONVERSION PRICE ADJUSTMENTS. In the event the Company
should at any time after the date hereof do either of the following: i) fix a
record date for the effectuation of a split or subdivision of the outstanding
common stock of the Company, or ii) grant the holders of the Company’s common
stock a dividend or other distribution payable in additional shares of common
stock without the payment of any consideration by such holder for the additional
shares of common stock (“Stock Adjustment”), then, as of the record date (or the
date of such Stock Adjustment if no record date is fixed), the conversion price
of this Note shall be appropriately adjusted so that the number of shares of
common stock issuable upon conversion of this Note shall be adjusted in
proportion to such change in the number of outstanding shares in order to insure
such Stock Adjustment does not decrease the conversion value of this Note.

 

10.              EQUITY BONUS OF COMMON STOCK PURCHASE WARRANT. From the
“Effective Date” of the 2014 Amended & Restated Note, July 17, 2014, until the
end of time, the Company without any further action on the part of the Holder
shall issue to the Holder within ten (10) business days of the date of each Loan
Advance as listed on Exhibit A, unless such issuance is delayed by the Holder by
written notice to the Company (a “Deferral”), a Common Stock Purchase Warrant
(the “Warrant”, or if more than one, collectively, the “Warrants”), dated as of
the date of the Loan Advance(s). Each such Warrant shall be for five million
(5,000,000) shares of common stock of the Company per one hundred thousand
dollars ($100,000) of Loan Advance(s) made by the Holder to the Company,
expiring five (5) years from its date of issuance, exercisable, in whole or in
part, on a cashless basis at the sole option of the Holder, at the lesser of (i)
$0.005 per share, or (ii) at an eighty percent (80%) discount to the average of
the five (5) lowest bid prices during the thirty (30) trading days prior to the
date of exercise of the Warrant, in whole or in part (the “Exercise Price”). All
of the shares issuable upon the exercise of the rights represented by the
Warrant will, upon issuance and receipt of the Exercise Price, be fully paid and
nonassessable, and free from all taxes, liens and charges with respect to the
issue thereof. From the date of any Loan Advance for which a Warrant shall be
issued through the period within which the rights represented by the Warrant may
be exercised, the Company shall at all times have authorized and reserved for
issuance sufficient shares of its common stock to provide for the exercise of
the rights represented by the Warrant. The Warrant shall also contain terms and
conditions customary to common stock purchase warrants, which shall be to the
satisfaction of the Holder, including, but not limited to, piggyback and
priority registration rights of the Holder. Any Deferral by the Holder shall be
at the Holder’s sole option, wherein the Holder may combine the quantity of
shares issuable under said Warrant with the quantity of shares issuable under
one or more other Warrants to be issued (a “Warrant Accrual”). Under no
circumstance shall any Deferral be considered by the Company a waiver of any
rights of the Holder to receive any Warrant per the terms and conditions of this
Note and this Section. The Company agrees to issue any Warrant totaling any
Warrant Accrual within ten (10) business days of the date of written notice from
the Holder requesting such issuance.

 

11.              Security. At the sole option of the Holder and at any time from
the Effective Date until the outstanding balance of this Note, including all
principal, accrued and unpaid interest including Default interest, fees and
penalties, and any and all costs of collection of any outstanding unpaid balance
of the Note (including, but not limited to, attorney’s fees and related costs),
are paid in full, this Note may be secured in an amount equal to the Principal
and Interest due by the Maturity Date by “(a)” or “(b)”, or both “(a)” and “(b)”
that follow (the “Securitizations”):

 

 

 

 

(a)        The filing of a UCC-1 Financing Statement by the Holder against all
assets of the Company (the “Collateral”). (The “UCC-1 Filing”) The Company
agrees to have its attorney prepare such UCC-1 Filing, which shall be reviewed
in form and content by the Holder prior to the Company having it filed in the
appropriate venue. The Company agrees to pay all fees, including attorney and
paralegal fees and expenses, connected with the UCC-1 Filing, and will provide
the Holder with proof of the UCC-1 Filing, to its sole satisfaction, within
fifteen (15) business days of the signing of this Note. For the duration of this
Note, the Company shall be responsible for updating the UCC-1 Filing as required
by law, but not less than every six (6) months, and for filing any and all such
continuation statements with the appropriate authorities. The Company
understands that it may not use the Collateral to secure any additional
agreements, security or otherwise, and that any release of any or all of the
Collateral for securing other agreements is at the sole option of the Holder.
Company acknowledges that the Holder has first priority in payment of this Note
over any and all other creditors, whether in cash or seizure of Collateral, and
as such this Note cannot be subordinated to any other debt, or financing
instrument without the express written consent of the Holder. Failure by the
Company to adhere to the preceding provisions of this paragraph shall be an
Event of Default of this Note, and any and all obligations of the Holder to the
Company, including those obligations for subsequent Loan Advances, in the
Holder’s sole discretion and judgment, will cease.

 

(b)       Per attached Annex 4, a “Guaranty and Security Agreement” which shall
include, but not be limited to, the aforementioned UCC-1 Financing Statement,
plus a personal “guaranty” between the Holder and the principal control persons
and/or majority shareholder(s) of the Company in which such “guarantor”
guarantees payment in full of the Note in the event of Default.



 

(c)       Should the Company or its control persons and/or majority
shareholder(s) fail within five (5) business days, to execute any and all
documents connected to or related to any Securitization required by the Holder,
this Note shall be immediately in Default (Cf. Section 11), whether or not the
Holder provides written notice thereof to the Company and/or its control persons
and/or majority shareholder(s); and any and all provisions of the Section
“Default” shall immediately be in effect, until such time as the Holder, in his
sole judgment, advises the Company in writing, and/or its control persons and/or
majority shareholder(s), that said Default has been cured.

 

12.              DEFAULT. The occurrence of any one of the following events
shall constitute a Default or an Event of Default:

 

(a)       The non-payment, when due, of any principal or interest pursuant to
this Note;

 

(b)       The material breach of any representation or warranty in this Note or
any document connected thereto, or the terms and conditions of any Section of
this Note, including, but not limited to, Section 4, Section 6 or Section 10. In
the event the Holder becomes aware of a breach of this Section 11(b), the
absolute determination of the existence of such breach being in the sole
judgment of the Holder, the Holder shall notify the Company in writing of such
breach and the Company shall have five business days after notice to cure such
breach;

 

 

 

 

(c)       The breach of any covenant or undertaking, not otherwise provided for
in this Section 11, or any failure on the part of the Company to fulfill its
obligations under Section 25, “Further Assurances”, or to any failure on the
part of the Company, its officers, directors and majority shareholders to
execute any documents connected or related to the protection of the interests of
the Holder as stated or implied under this Note;

 

(d)       The commencement by the Company of any voluntary proceeding under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
receivership, dissolution, or liquidation law or statute of any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Company as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Company for, acquiescence in, or consent by the
Company to, the appointment of any receiver or trustee for the Company or for
all or a substantial part of the property of the Company; or the assignment by
the Company for the benefit of creditors; or the written admission of the
Company of its inability to pay its debts as they mature; or

 

(e)       The commencement against the Company of any proceeding relating to the
Company under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, receivership, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect, provided, however, that
the commencement of such a proceeding shall not constitute an Event of Default
unless the Company consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for 20 days; or
the issuance of any order, judgment or decree for the appointment of a receiver
or trustee for the Company or for all or a substantial part of the property of
the Company, which order, judgment or decree remains undismissed for 20 days; or
a warrant of attachment, execution, or similar process shall be issued against
any substantial part of the property of the Company; or

 

(f) If applicable and at the sole opinion of the Holder, the failure of the
Company to obtain and maintain a “Current Information” rating on OTCMarkets.com
on a contiguous basis at all times until this Note is paid in full.

 

(g) From and after the commencement of trading, listing or quotation of the
Company’s common stock on the OTC or any principal securities exchange (its
“Principal Market”), provided that the Company has not been acquired by another
entity, an event resulting in its common stock no longer being traded, listed or
quoted on its Principal Market, any failure to comply with the requirements for
continued quotation on its Principal Market; or notification from the Principal
Market that the Company is not in compliance with the conditions for such
continued quotation and such non-compliance continues for ten (10) trading days
following such notification.

 

(h) If the Company’s common stock is chilled for deposit at the Depository Trust
and Clearing Corporation (a “Deposit Chill”) at any time while this Note remains
outstanding and there is any outstanding balance remaining unpaid on this Note
including principal, interest, fees and penalties.

 

(i) Any cessation of the operations of the Company.

 

 

 

 

Upon the occurrence of any Default or Event of Default, the Holder, may, by
written notice to the Company, declare all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest, fees and
penalties thereon, immediately due and payable (the thirty (30) day notice
period in Section 1, above, will not be applicable in the case of an Event of
Default), in which event it shall immediately be and become due and payable;
provided that upon the occurrence of an Event of Default as set forth in
paragraph (d) or paragraph (e) hereof, all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest, fees and
penalties thereon, shall immediately become due and payable without any such
notice.

 

In the event that Holder at its sole discretion elects to allow the Company to
continue with repayment of the principal, interest, fees and penalties on this
Note after an Event of Default, the interest rate on the unpaid principal of
this Note will change to the maximum of (i) twenty-five percent (25%), or (ii)
the highest interest rate allowable under Florida law for loans of this amount
and type (the “Default Interest Rate”). In the even of any changes under Florida
law relating to the increases or decreases of allowable interest rates, this
Note will be changed to the highest amount allowable under Florida law without
notification or further ratification. As of the date of Default or any Event of
Default, assuming the Holder allows reinstatement or continuation of this Note,
the Default Interest Rate shall become the new rate of interest on this Note
retroactive to the Effective Date of the making of the Note.

 

Any payments that the Holder allows under this section shall be made through a
wire transfer of funds or Certified Check.

 

Upon the occurrence of any Default or Event of Default, the Holder at its sole
discretion may elect to immediately, or at any time, convert the outstanding
principal amount of this Note, or any portion of the principal amount hereof,
and any accrued interest, fees or penalties, in whole or in part, into shares of
the common stock of the Company. Any amount so converted upon the occurrence of
any Default or Event of Default will be converted into common stock at a
conversion price which is fifty percent (50%) lower than the Conversion Price
specified in Section 6, “Conversion of Promissory Note”, subsection (a),
“Conversion Rights; Conversion Dates; Conversion Price.”

 

 

13.              Filings. The Company shall make in a timely manner all
necessary Securities and Exchange Commission (“SEC”) and State “Blue Sky”
filings required to be made by the Company in connection with this Note as
required by all applicable laws, and shall provide a copy thereof to the Holder
promptly after such filing. If applicable, the Company agrees to post all
information required by Pink OTC Markets, Inc. (“Pink Sheets”) on a contiguous
basis in order to obtain a Pink Sheets’ rating acceptable to the Holder in its
sole discretion, which said rating shall be continuous without lapse or
downgrade, as a condition of this Note. Failure to comply with the provisions of
this paragraph shall constitute an Event of Default of this Note.

 

14.              NOTICES. Notices to be given hereunder shall be in writing and
shall be deemed to have been sufficiently given if delivered personally or sent
by overnight courier, or by facsimile or other electronic transmission (e.g.,
email), return receipt/or confirmation of receipt requested. Notice shall be
deemed to have been received on the date and time of personal or overnight
delivery or facsimile transmission, if received during normal business hours of
the recipient; if not, then on the next business day.

 

 

 

 

 

Notices to the Company shall be sent to: Totally Hemp Crazy Inc.

 

703 McKinney Ave

Suite 306

Dallas, TX 75202

ATTN: President

 

Notices to the Holder shall be sent to: Roy Meadows

207 Jasmine Lane

Longwood, FL 32779

Facsimile No.: (407) 875-0123

 

15.              REPRESENTATIONS AND WARRANTIES. The Company hereby makes the
following representations and warranties to the Holder:

 

(a)       Organization, Good Standing and Power. The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Nevada and has the requisite corporate power to own, lease and operate
its properties and assets and to conduct its business as it is now being
conducted.

 

(b)       Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and perform this Note and to issue and sell
this Note. The execution, delivery and performance of this Note by the Company,
and the consummation by it of the Transactions contemplated hereby, have been
duly and validly authorized by all necessary corporate action. This Note, when
executed and delivered, will constitute a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

 

(c)       Disclosure. Neither this Note nor any other document, certificate or
instrument furnished to the Holder by or on behalf of the Company in connection
with the transactions contemplated by this Note contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements made herein or therein, in the light of the circumstances under which
they were made herein or therein, not misleading.

 

(d)       Non-contravention. The execution and delivery by the Company of this
Note and the issuance of the securities, and the consummation by the Company of
the other transactions contemplated hereby and thereby, do not and will not
conflict with or result in a breach by the Company of any of the terms or
provisions of, or constitute a default (or an event which, with notice, lapse of
time or both, would constitute a default) under(i) the Articles of Incorporation
nor Bylaws of the Company or its subsidiaries or (ii) any indenture, mortgage,
deed or trust or other material agreement or instrument to which the Company or
its subsidiaries is a party or by which its properties or assets are bound, or
any law, rule, regulation, decree, judgment or order of any court or public or
governmental authorities having jurisdiction over the Company or its
subsidiaries or any of the Company’s or its subsidiaries’ properties or assets,

 

 

 

 

except as to (ii) above such conflict, breach or default which would not have a
Material Adverse Effect defined as “any change in or effect on the business of
the Company that, individually or in the aggregate (taking into account al other
such changes or effects), is, or is reasonably likely to be, materially adverse
to the business, assets, liabilities, financial condition or results of
operations of the Company, taken as a whole, except to the extent any such
change or effect results from or is attributable to changes in general economic
conditions or changes affecting the industry generally in which the Company
operates (provided that such changes do not affect the Company in a materially
disproportionate manner).”

 

(e)        Absence of Certain Changes. In the past three (3) months prior to the
Effective Date, no change, event or development has occurred in the business,
financial condition, prospects or results of operations of the Company, and
there has not existed any condition having or reasonably likely to have a
Material Adverse Effect.

 

(f)       Full Disclosure. There is no fact known to the Company (other than
general economic or industry conditions known to the public generally) that has
not been fully disclosed in writing to the Holder that (i) reasonably could be
expected to have a Material Adverse Effect or (ii) reasonably could be expected
to materially and adversely affect the ability of the Company to perform its
obligations pursuant to this Note.

 

(g)       Absence of Litigation. There is no action, suit, claim, proceeding,
inquiry or investigation pending or, to the Company’s knowledge, threatened by
or before any court or public or governmental authority which, if determined
adversely to the Company or any of is subsidiaries, would have a Material
Adverse Effect.

 

(h)       Absence of Events of Default. No “Event of Default” (as defined in any
agreement or instrument to which the Company or any of its subsidiaries is a
party) and no event which, with notice, lapse of time or both, would constitute
an Event of Default (as so defined), has occurred and is continuing, which could
have a Material Adverse Effect.

 

(i)       Financial Statements; No Undisclosed Liabilities. If requested by the
Holder, the Company has delivered to the Holder true and complete copies of its
most recent balance sheet and the related statements of operations and cash
flows including the related notes and schedules thereto (collectively, the
“Financial Statements”). At all times the Company shall provide the Holder with
access to the books and records of the Company on a timely basis, and failure to
provide said access may be deemed by the Holder, in his sole judgment, as an
Event of Default (Cf. Section 11).

 

(j)       Shareholder, DTC-NOBO Lists. If requested by the Holder, the Company
shall deliver to the Holder upon his demand and within a timeframe defined by
the Holder, true and complete copies of its most recent Shareholder List and/or
its most recent DTC and NOBO List. Failure by the Company to comply with the
conditions of this subsection 14 (j) shall be a default of this Note.

 

 

 

 

(k)       Compliance with Laws; Permits. The Company is in compliance with all
laws, rules, regulations, codes, ordinances and statutes (collectively, “Laws”)
applicable to it or to the conduct of its business, except for such
non-compliance which would not have a Material Adverse Effect. The Company
possesses all permits, approvals, authorizations, licenses, certificates and
necessary to conduct its business, except for those the absence of which would
not have a Material Adverse Effect.

 

(l)       Insurance. The Company shall maintain property and casualty, general
liability workers compensation, environmental hazard, personal injury and other
similar types of insurance with financially sound and reputable insurers that is
adequate, consistent with industry standards and the Company’s historical claims
and the Company is not threatened by any insurer (that has issued any insurance
policy to the Company) that such insurer intends to deny coverage under or
cancel, discontinue or not renew any insurance policy presently in force.

 

(m)       Tax Liabilities. No Claim has been made by any taxing authority in any
jurisdiction that the Company does or does not file tax returns or that the
Company is or might be subject to taxation by that jurisdiction. There are no
foreign, federal, state or local tax audits or administrative or judicial
proceedings pending or being conducted with respect to the Company; no
information related to tax matters has been requested by any foreign, federal
state or local taxing authority; and, except as disclosed above, no written
notice indicating an intent to open an audit or other review has been received
by the Company form any foreign, federal, state or local taxing authority. There
are no material unresolved questions or claims concerning the Company’s tax
liability. The Company has not executed or entered into a closing agreement
pursuant to section 712 of the Internal Revenue Code or any predecessor
provision thereof or any similar provision of state, local or foreign law and
has not agreed nor is required to make any adjustments, pursuant to section
481(a) of the Internal Revenue Code or any similar provision of state, local or
foreign law by reason of a change in accounting method initiated by the Company.
The Company does not have any knowledge that the IRS has proposed any such
adjustment or change in accounting method, or has any application pending with
any taxing authority requesting permission for any changes in accounting methods
that relate to the business or operations of the Company. The Company has not
been a United States real property holding corporation within the meaning of
section 897 (c) (2) of the Internal Revenue Code during the applicable period
specified in section 897 (c)(1)(A)(ii) of the Internal Revenue Code.

 

16.              REPRESENTATIONS AND WARRANTIES OF THE HOLDER. The Holder hereby
represents and warrants to the Company that:

 

(a)       the Holder is an “accredited investor” within the meaning of Rule 501
(a)(1)-(4),(7) and/or (8) under the Securities Act and the securities to be
acquired by it upon Conversion of the Note (the “Securities”) will be acquired
for its own account and, as of the date hereof, not with a view toward, or for
sale in connection with, any distribution thereof except in compliance with
applicable United States federal and state securities law; provided that the
disposition of the Holder’s property shall at all times be and remain within its
control;

 

(b)       the Holder represents that (i) he is not in fact acting only as agent
for another Holder (ii) that he is not a financial institution or other
institutional investor, and (iii) he is acting for his own account or as a bona
fide trustee for a trust organized and existing other than for the purpose of
acquiring the Securities;

 

 

 

 

(c)       if the Holder is a corporation or a partnership, the execution,
delivery and performance of this Note and the acquisition of the Securities
pursuant hereto are within the Holder’s corporate or partnership powers, as
applicable, and have been duly and validly authorized by all requisite corporate
or partnership actions;

 

(d)       this Note has been duly executed and delivered by the Holder;

 

(e)       the execution and delivery by the Holder of this Note does not, and
the consummation of the transactions contemplated hereby and thereby will not,
contraverse or constitute a default under or violation of (i) any provision of
applicable law or regulation, or (ii) any agreement, judgment, injunction,
order, decree or other instrument binding upon such Holder;

 

(f)       such Holder understands that this Note has not been registered under
the Securities Act, or qualified under the securities law of any state, on he
grounds, among others, that no distribution or public offering of the Securities
is to be effected and the Securities will be issued by the Company in connection
with a transaction that does not involve any public offering within the meaning
the Act, and under any applicable state blue sky authority. The Holder
understands that the Company is relying in part on the Holder’s representations
as set forth herein for purposes of claiming such exemptions and that the basis
for such exemptions may not be present if, notwithstanding the Holder’s
representations, the Holder has in mind merely acquiring the Securities for
resale on the occurrence or nonoccurrence of some predetermined event. The
Holder has no such present intention;

 

(g)       this Note constitutes a valid and binding agreement of the Holder
enforceable in accordance with its terms, subject to (i) applicable bankruptcy,
insolvency or similar laws affecting the enforceability of creditors rights
generally and (ii) equitable principles of general applicability;

 

(h)       the Holder has such knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of its investment
in the Securities and the Holder is capable of bearing the economic risks of
such investment;

 

(i)       the Holder is knowledgeable, sophisticated and experienced in business
and financial matters; the Holder has previously invested in securities similar
to the Securities and fully understands the limitations on transfer described
herein; the Holder has been afforded access to information about the Company and
the financial condition, results of operations, property, management and
prospects of the Company sufficient to enable it to evaluate its investment in
the Securities; the Holder has been afforded the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and the risks of investing in the
Securities; and the Holder has been afforded the opportunity to obtain such
additional information which the Company possesses or can acquire that is
necessary to verify the accuracy and completeness of the information given to
the Holder concerning the Company. The forgoing does not in any way relieve the
Company of its representations and other undertakings hereunder, and shall not
limit any Holder’s ability to rely thereon; and

 

 

 

 

(j)       no part of the source of funds used by the Holder to acquire the
Securities constitutes assets allocated to any separate account maintained by
the Holder in which any employee benefit plan (or its related trust) has any
interest.

 

17.              CONSENT TO JURISDICTION AND SERVICE OF PROCESS. The Company
consents to the jurisdiction of the courts of the State of Florida and of any
state and federal court located in the County of Seminole, Florida.

 

18.              GOVERNING LAW. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY THEREIN, WITHOUT GIVING EFFECT TO
THE RULES OR PRINCIPLES OF CONFLICTS OF LAW.

 

19.              ATTORNEYS FEES. In the event the Holder hereof shall refer this
Note to an attorney to enforce the terms hereof, the Company agrees to pay all
the costs and expenses incurred in attempting or effecting the enforcement of
the Holder’s rights, whether or not suit is instituted, including reasonable
attorney‘s and paralegals’ fees and costs through and including all trial and
appellate levels and post-judgment proceedings and enforcements.

 

20.              CONFORMITY WITH LAW. It is the intention of the Company and of
the Holder to conform strictly to applicable usury and similar laws.
Accordingly, notwithstanding anything to the contrary in this Note, it is agreed
that the aggregate of all charges which constitute interest under applicable
usury and similar laws that are contracted for, chargeable or receivable under
or in respect of this Note, shall under no circumstances exceed the maximum
amount of interest permitted by such laws, and any excess, whether occasioned by
acceleration or maturity of this Note or otherwise, shall be canceled
automatically, and if theretofore paid, shall be either refunded to the Company
or credited on the principal amount of this Note.

 

21.              Disputes/arbitration. It is the intention of the Company and
the Holder that before filing a lawsuit, all controversies, disputes and claims
of any type between the Holder and the Company connected to this Note, or the
breach thereof, will be resolved by binding Arbitration per the provisions of
the Florida Arbitration Code, Chapter 682, Florida Statutes, except as otherwise
provided herein (the “Arbitration”). Such Arbitration shall be governed per the
terms and conditions of Annex 3 attached hereto.

 

22.              EFFECTIVEnESS OF Construction. Wherever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law and in such a way as to, as closely as
possible, achieve the intended economic effect of such provision and this
Agreement as a whole, but if any provision contained herein is, for any reason,
held to be invalid, illegal or unenforceable in any respect, such provision
shall be ineffective to the extent, but only to the extent, of such invalidity,
illegality or unenforceability without invalidating the remainder of such
provision or any other provisions hereof, unless such a construction would be
unreasonable.

 

 

 

 

23.              Waivers. All waivers must be in writing by the Holder. Any
waiver or failure to enforce any provision of this Note on one occasion will not
be deemed a waiver of any other provision or of such provision on any other
occasion.

 

24.              CAPTIONS; NO STRICT CONSTRUCTION. All captions, headings,
paragraph and subparagraph numbers and letters are solely for reference purposes
and shall not be deemed to be supplementing, limiting or otherwise varying the
text of this Note. The language used in this Note will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.

 

25.              Counterparts. This Note may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. The parties hereto agree that this Note,
agreements ancillary to it, and related documents to be entered into in
connection with this Note will be considered signed when the signature of a
party is delivered by facsimile transmission, or an electronic copy of this Note
is delivered bearing electronic signatures of the parties thereto. Such
facsimile or electronic signature shall be treated in all respects as having the
same effect as an original signature.

 

26.              Further Assurances. The Company, its officers, directors and
majority shareholders hereto shall cooperate with one another at reasonable
times and on reasonable conditions and shall promptly execute and deliver any
and all instruments and documents requested by the Holder as may be reasonably
necessary in order to fully carry out the intent and purposes of this Note as
contemplated by the Holder at any time prior to full repayment of the principal,
interest, fees and penalties due under this Note.

 

27.  Authority to Bind. A responsible officer of the Company has read and
understands the contents of this Note and is empowered and duly authorized on
behalf of the Company and its Board of Directors to execute it, and bind the
Company to it.

 

28.  REMEDIES. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Note will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Note, that the Holder shall be
entitled, in addition to all other available remedies at law or in equity, and
in addition to the penalties assessable herein, to an injunction or injunctions
restraining, preventing or curing any breach of this Note and to enforce
specifically the terms and provisions hereof, without the necessity of showing
economic loss and without any bond or other security being required.

 

29.  ACCESS TO TRANSFER AGENT. So long as any amount under this Note remains
outstanding, including principal, interest, fees or penalties, the Holder shall
have the right to request from the transfer agent of the Company the share
structure of the Company, including, but not limited to, the amount of
authorized common stock, the amount of common stock issued and outstanding, the
amount of unrestricted common stock, the amount of common stock deposited with
Cede & Co., and the amount and classes of preferred stock (the “Share
Structure). Within three (3) business days following the Effective Date, the
Company shall issue a written letter to its transfer agent duly authorizing the
transfer agent, for as long as any amount under

 

 

 

 

this Note remains outstanding, including principal, interest, fees or penalties,
to release in writing any and all information about the Company’s Share
Structure to the Holder within not more than one business day from any such
written request from the Holder, his representatives, agents, affiliates,
successors or assigns (whether such request be by e-mail, text, fax or hardcopy
letter). Any and all costs, if any, associated with the release of such Share
Structure information by the transfer agent to the Holder shall be at the
expense of the Company.

 

IN WITNESS WHEREOF, the below parties signed and sealed this Note as of the
Effective Date.

 

“Company” “Holder”

 

TOTALLY HEMP CRAZY INC. ROY MEADOWS

a Nevada corporation an Individual

 

 

 



By: /s/

Jerry Grisaffi, Secretary/Treasurer

 

 

By: /s/ 

Roy Meadows



 

 

 

 

Exhibit A

(Page 1)

Totally Hemp Crazy Inc.

Roy Meadows

 

Schedule of Loan Advances (Additional Sheets may be Attached if Necessary)
including amounts advanced under the Original Note and 2014 Amended & Restated
Note.

 

Date of Loan

Advance

Amount of Loan Advance Total of all Loan Advances Owed by Company (Excluding
Interest and Fees) Initials of Authorized Company Representative Initials of
Holder or Authorized Representative February 6, 2013 $25,000.00 $25,000.00    
March 5, 2013 10,000.00 35,000.00     July 12, 2013 12,000.00 47,000.00    
November 8, 2013 10,000.00 57,000.00     May 27, 2014 10,000.00 67,000.00    
June 26,2014 5,000.00 72,000.00     July 7, 2014 50,000.00 122,000.00     July
7, 2014 3,000.00 125,000.00     July 31, 2014    900.00 125,900.00     September
2, 2014 7,500.00 133,400.00     September 2, 2014 30,000.00 163,400.00    
October 17, 2014 10,000.00 173,400.00     October 17, 2014    450.00 173,850.00
    November 14, 2014 6,000.00 179,850.00     November 26, 2014 12,000.00
191,850.00     December 4, 2014   487.50.00

192,337.50

 

    December 15, 2014 18,000.00.00 210,337.50    

 



 

Exhibit A

(Page 2)

Totally Hemp Crazy Inc.

Roy Meadows

 

Schedule of Loan Advances (Additional Sheets may be Attached if Necessary)
including amounts advanced under the Original Note and 2014 Amended & Restated
Note.

 

Date of Loan

Advance

Amount of Loan Advance Total of all Loan Advances Owed by Company (Excluding
Interest and Fees) Initials of Authorized Company Representative Initials of
Holder or Authorized Representative Subtotal, Page 1 -- 210,337.50     December
22, 2014 20,000.00 230,337.50     December 30, 2014 15,000.00 245,337.50    
January 5, 2015

656.25

 

245,993.75     January 5, 2015

900.00

 

246,893.75     January 5, 2015 15,000.00

261,893.75

 

    January 12, 2015 5,000.00 266,893.75     January 14, 2015 10,000.00
276,893.75     February 2, 2015      450.00

277,343.75

 

    February 4, 2015      450.00

277,793.75

 

    February 9, 2015      22,500.00

300,293.75

 

    February 23, 2015     12,000.00 312,293.75                                  
                   

 






 

 

exhibit B

 

CONVERSION NOTICE

 

To: Totally Hemp Crazy Inc.

 

The undersigned hereby irrevocably elects to exercise the right, represented by
that certain Amended & Restated Demand Convertible Promissory Note dated March
25, 2015 (the “Note”), a copy of which is attached hereto, to convert
_________________in outstanding principal amount, and ________________ in
accrued but unpaid interest on the Note into ______ shares of common stock (the
“Shares”) of Airborne Security & Protective Services, Inc. (the “Company”). The
undersigned requests that certificates for such Shares be issued in the
following names and quantities:

 

 

Dated: , 20___:

 

 

Roy Meadows:

 

By:

 



 

 

 

ANNEX 1

(“Unanimous Board Consent” to be attached)

 

 

 

 

ANNEX 2

List of Conversions

Conversion Date Price Per Share Number of Shares Amount Converted Holder July
17, 2014 .001 24,000,000 $24,000.00 Meadows/Rayburn October 1, 2014 .001
14,000,000 14,000.00 Meadows December 18, 2014 .001 15,000,000 15,000.00 Meadows
December 29,2014 .001 14,000,000 14,000.00 Rayburn January 26, 2015 .001
18,000,000 18,000.00 Meadows January 27, 2015 .001 13,240,710 13,240.71 Rayburn
                                                                               
           

 

 

 

 

ANNEX 3

 

DISPUTES/ARBITRATION

 

Before filing a lawsuit, all controversies, disputes and claims of any type
between the Holder and the Company to this Agreement and including all matters
arising relating to this Note or the breach thereof will be resolved by binding
Arbitration by the majority vote of a three-person Arbitration Panel consisting
of a Neutral Arbitrator and a Party Advocate Arbitrator appointed by each side
according to the following procedure:

 

(a)       Arbitration will be governed by the provisions of the Florida
Arbitration Code, Chapter 682, Florida Statutes, except as otherwise provided
herein;

 

(b)       The party initiating Arbitration (“Claimant”) shall place an ad (the
“Ad”) in the Orlando Sentinel, other local newspaper and/or “Craig’s List”,
soliciting responses for, “An arbitrator experienced in mediation, arbitration
or managing business affairs to settle disputes for $65.00/hr. Reply to (insert
Claimant’s address) or Fax (insert Claimant’s fax number)” and proceed to have
the Neutral Arbitrator selected as set forth below in the paragraph “SELECTION
OF THE NEUTRAL ARBITRATOR”;

 

(c)       Claimant shall give written notice of its “Arbitration Claim” to the
other party (“Respondent”), which shall state the nature of the dispute, the
amount involved, the remedies sought and the name, address and telephone number
of the person designated as the Claimant’s Advocate Arbitrator. Once the Neutral
Arbitrator is selected as outlined below, the proposed date, time and location
of the Pre-Arbitration Conference shall be selected by the Claimant, such date,
time and location shall be at least 21 days but not more than 32 days from the
date that the Arbitration Claim was sent (not delivered) to the Respondent’s
address.

 

(d)       Respondent shall to be deemed to have automatically denied the
Arbitration Claim. Respondent shall provide written notice to Claimant of the
name, address and telephone number of its Party Advocate Arbitrator and shall
state any Counter-Arbitration Claims it has by stating the nature of the
dispute, the amount involved and the remedies sought. This notice shall be given
at least 10 days prior to the date selected for the Pre-Arbitration Conference.
If Respondent fails to timely name an Advocate Arbitrator, then the Arbitration
shall be conducted by the Neutral Arbitrator and the Claimant’s Advocate
Arbitrator.

 

(e)       Notices to institute an Arbitration proceeding shall be sent in
accordance with the “Notices” provision herein or such other address as
subsequently designated in an Arbitration Claim or Counter-Arbitration Claim. If
any attorney appears on behalf of any party, notices shall thereafter be sent to
such attorney.

 

(f)       The parties may designate anyone as a Party Advocate Arbitrator
including employees, relatives and closely associated persons except they shall
not designate an owner, officer or member of the Board of Directors of a party
or a person that has attended more than one year of law school or has been an
attorney anywhere. The parties may be represented by licensed attorneys in the
Arbitration but none of the Arbitrators may be an attorney or have attended more
than one year of law school.

 

 

 

 

(g)       The Pre-Arbitration Conference and Arbitration Hearings will be held
at a location and time as designated by the Holder. In the event that the
Company wishes to institute an Arbitration as a Claimant, then notice shall be
given by the Holder who shall cooperate in designating the location and time of
the Pre-Arbitration Conference. The Pre-Arbitration Conference may be conducted
by conference telephone call if the parties and the arbitrators concur.

 

(h)       The Pre-Arbitration Conference shall be held at least 21 days from the
date of the sending of the Arbitration Claim. The Arbitration Hearing shall be
held within at least 14 days after but no more than 24 days after the
Pre-Arbitration Conference at a date and time set by the Arbitrators unless they
extend the time based upon a determination of good cause. However, in no event
shall the Arbitration Hearing be held more than 30 days after the
Pre-Arbitration Conference unless both parties agree. At the Pre-Arbitration
Conference, the Arbitrators shall each take an oath that they meet the
requirements detailed in this Agreement. At the Pre-Arbitration Conference, a
copy of the Arbitration Claim and Counter-Arbitration Claims shall be given to
the Neutral Arbitrator. Within 10 days after the Pre-Arbitration Conference,
each side shall give written notice of the name and address of each witness it
intends to call, a list of exhibits and a copy of each exhibit. This disclosure
may be supplemented only upon a showing of good reason to the Arbitrators.

 

(i)       The Neutral Arbitrator shall chair the Pre-Arbitration Conference and
the Arbitration Hearing. All decisions of the Arbitration Panel shall be decided
by majority vote of the Arbitrators. The Arbitrators’ Award must be rendered
within 2 days after the Arbitration Hearing and summarize each claim or point
submitted to Arbitration, the Award for that claim or point and the basis for
the Arbitrator’s Award. The Award must be based on, and conform, to, the terms
of this Note and award damages only as provided herein, however, the Arbitrators
may not award punitive damages. The Award shall be sent by certified mail to the
parties. If the Arbitration Award does not comply with the preceding provisions,
it will be deemed invalid, and either party may, within 90 days of the delivery
to that party of a copy of the original award, re-initiate Arbitration of the
same claims, issues and disputes, with each party selecting a new Advocate
Arbitrator other than his original designee, and a new Neutral Arbitrator
selected. If the Neutral Arbitrator does not comply with this clause, the fee to
them shall not be paid or due.

 

(j)       Provided the Award complies herewith, it will be final, conclusive and
binding on the parties, subject only to the limited judicial review permitted
under the Florida Arbitration Code.

 

(k)       Venue for all lawsuits will lie in the County and Circuit Courts of
Seminole County.

 

(l)       The provisions of this Section may not be waived by the Company
without the express written consent of the Holder.

 

(m)       In the event a party files a lawsuit prior to filing Arbitration, the
other party shall recover attorney fees incurred as a result of that action if
the court orders Arbitration. The Arbitrators shall determine the amount of
attorney fees.

 

 

 

 

(n)       The Arbitrators may order that depositions be allowed or documents
produced on matters concerning the arbitration only upon a showing of good
cause. Any order allowing depositions shall set limit the number of depositions
and establish a time limit for each deposition. The Arbitrators shall consider
failure to abide by their orders in reaching a decision.

 

(o)       No class action lawsuit may be filed using the arbitration provision.
If a party has several contracts or related claims, the Arbitration Claims may
be consolidated into one Arbitration.

 

(p)       Each side shall pay one-half of the Neutral Arbitrator’s fee and may
be required to pay an estimated fee prior to the Pre-Arbitration Conference. If
a party fails to pay the Neutral Arbitrator’s fee as ordered at the
Pre-Arbitration Conference, then that party waives the right to present evidence
and argument at the Arbitration Hearing. The Award may award the cost of the
Neutral Arbitrator to be paid by the party the Arbitrator determines prevails at
the Arbitration Hearing. Each side shall pay for their own Advocate Arbitrator,
their own experts and any attorneys which represent them in Arbitration.

 

(q)       The parties agree that no attorney fees may be awarded by the courts
or Arbitrators for representation in the Arbitration except the courts shall
award attorney fees for the confirmation, enforcement and collection of the
Arbitration Award.

 

(r)       Provided the award complies with the terms of this agreement and Note,
the award will be final, conclusive and binding on the parties subject only to
the limited judicial review permitted in the Florida Arbitration Code.

 

(s)        Each Party waives the right to a jury trial.

 

(t)       The terms and conditions of this Section will survive any
cancellation, default or any other termination of this Note.

 

(u)       No punitive damages may be awarded in any arbitration unless both
parties agree to add its consideration in this arbitration. If the parties do
not agree to arbitrate punitive damages and if punitive damages are provided for
by law, then a separate suit must be filed to determine those damages if any.

 

SELECTION OF THE NEUTRAL ARBITRATOR Either party may run the Ad. The parties
will meet at the location and time designated by the Holder to select the
arbitrator as soon as at least six responses have been received from the Ad. If
a party does not attend the meeting to select the Neutral Arbitrator, then the
other party shall proceed by following the provisions for selecting the Neutral
Arbitrator that follow. The earliest postmarked letter or dated fax will become
the Neutral Arbitrator unless challenged by either party as having prior
relations with the other party or knowing the other party or unless the parties
agree to a different arbitrator. For letters or faxes with the same date the
first letter or first and second letter if necessary of the applicant for
arbitrator’s last name sorted from “a” first will determine the order of
consideration. If the arbitrator is objected to, the reason must be stated and
supported by fact. Grounds shall only be the other party has a relationship with
the arbitrator or the objector has had a conflict with the arbitrator in the
past. Other than that each party may object as to qualifications to any two

 

 

 

 

applicants submitted for all of the lists submitted at all meetings in total. If
no support to an objection is presented the arbitration shall proceed with the
first arbitrator fulfilling the preceding conditions. No Neutral Arbitrator may
be selected that knows either party or the other arbitrators except through
prior arbitration proceedings as an arbitrator. If no one can be picked from the
first group of responses, a second group may be presented after running similar
ads are run for more candidates; such ads may continue until an arbitrator is
selected if the parties agree to run them beyond two times. No more than two
objections as to qualifications for each party will be allowed for all
applications. If no arbitrator is able to be selected, a suit may be filed
concerning the case and the court petitioned to appoint the arbitrator from the
same lists, unless one of the parties can establish by clear and convincing
evidence that there is no one on the list who can qualify as a Neutral
Arbitrator in which case the Ad will be rerun for a new list. If the court
appoints an arbitrator, he or she shall meet the requirements as outlined in
this paragraph as to experience and conflicts with the parties. All the other
terms and conditions of this Section and Note shall remain in full force and
effect and the arbitration shall be conducted under the format and conditions
listed herein. Once the Neutral Arbitrator is selected the pre arbitration
meeting will be scheduled per the preceding requirements cited in this Section.
The Neutral Arbitrator will:

(i)be experienced in mediation, arbitration, or managing business affairs;

(ii)not be a present or previous employee of either party or have any personal
or professional relationship with either party or either arbitrator other than
as a neutral arbitrator, and have no personal or private conflict with either of
the parties;

(iii)not have any personal interest in, or knowledge of, the case; (iv) have
merely answered the Ad for experienced arbitrators and furnished a resume; (v)
taken an oath to: 1. “have read the terms of this Section and Note and to follow
the terms therein and to not award any remedy not provided for in the terms of
this Note, and to state that there are not terms in this agreement that they
will not be able to follow and enforce; 2. Affirm clause (ii) above”;

(iv)have answered an ad similar to the Ad. The arbitrator shall be paid the
hourly fee of $65.00 for actual time in arbitration, plus actual time while
meeting with other arbitrators to render a decision plus two hours travel for
the trip to the pre arbitration meeting and the arbitration meeting (total of
two meetings) including travel allowance.

(v)Only discuss this case with all the other arbitrators present. Reach a
decision with a majority if possible and not adjourn a meeting unless a decision
has been reached or a new time to meet has been agreed upon by all arbitrators
unless an arbitrator refuses to meet at reasonable times. Meet only at the
designated place as specified in the arbitration notice. Bill for the time
traveling to and from the meeting and in meetings and no other time and arrive
at the award and have the award typed with all the other arbitrators present and
signed by them within 48 hours of the last agreed on meeting of the arbitrators.

(vi)be competent, conscientious and impartial and be open to questions posed by
the parties to ascertain the neutral qualifies prior to beginning the actual
arbitration. The fact an arbitrator has previously acted as a neutral arbitrator
in proceedings to which either claimant or respondent was a party, or received
compensation from either claimant or respondent in connection with any previous
arbitration will not disqualify the arbitrator from serving as a neutral
arbitrator but the neutral cannot have had any association with any of the other
arbitrators prior to the arbitration except in prior arbitrations for either
party and must disclose those. Neither party including the advocate arbitrators
may contact the neutral arbitrator except by fax or email to determine
qualifications and to set the time and date of the arbitration and any other
necessary discussions as to the mechanics of the arbitration including the
proposed oath and to furnish a copy of this contract but in no event as to any
details of what is being arbitrated or changing the conditions of the
arbitration and may only discuss the case with all arbitrators present at the
place of arbitration.

 

 

 

 

ANnEX 4

 

GUARANTY AND SECURITY AGREEMENT

 

This Agreement (this “Agreement”) dated as of March 25, 2015 (the “Effective
Date”) is by and among on the one hand, jointly and severally, Totally Hemp
Crazy Inc. located at 9101 LBJ Freeway, Suite 650, Dallas, Texas 75243 (the
“Company”), and jointly and severally,
__________________________________________________________________________ (the
“Guarantors”), and on the other hand, Roy Meadows, an individual, residing at
207 Jasmine Road, Longwood, Florida 32779 (the “Holder”).

 

RECITALS

WHEREAS, the Guarantors desire for the Holder to advance funds to the Company in
connection with the terms and conditions of that certain Amended & Restated
Demand Convertible Promissory Note, dated March 25, 2015 in the original
principal amount of up to $1,500,000.00, (the “Note”);

 

WHEREAS, to induce Holder to execute this Agreement and accept the Note, the
Guarantors have agreed to guarantee the repayment of the funds advanced under
said Note, including principal and accrued and unpaid interest (collectively,
the “Indebtedness”) on the terms and conditions herein set forth, and to pledge
or cause to be pledged Collateral (as hereinafter defined) upon the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

DEFAULT

 

The Company hereby agrees to make all payments on the Note under the terms and
conditions thereto, including accrued and unpaid interest. Unless waived by
Holder, and under the terms and conditions of the Note, including, but not
limited to, Section 11, “Default”, if any payment is not made by the Company
when due, the Note shall be deemed in default by the Holder without written
notice thereof to the Company or the Guarantors.

 

GUARANTY

 

This Guaranty is an irrevocable guarantee of payment of the Note jointly and
severally by the Company and the Guarantors. The Holder shall be entitled to
take any action against Company, Guarantors, or any other person or entity that
it may elect with respect to any Collateral or security interest that Holder is
herein granted for any or all of the Indebtedness, in any order it so chooses,
or concurrently in its sole discretion, as Holder may elect; and it shall not be
necessary for the enforcement of this Guaranty that Holder first pursue or
exhaust any right or remedy against or with respect to any of the foregoing
before electing another such right or remedy.

 

 

 

 

This Guaranty shall be an absolute, unconditional, irrevocable and continuing
inexhaustible Guaranty without limitation as to amount or duration. The
obligations of Guarantors hereunder shall be absolute and unconditional
irrespective of the validity, regularity or enforceability of all or any of the
Company’s obligations and any other agreement or instrument relating to the
Indebtedness, or any defect with respect thereto, or the existence, value or
condition of any collateral or security for any or all of the Indebtedness, or
any other circumstances which might otherwise constitute a legal or equitable
discharge of a surety or guarantor, it being agreed that the obligations of
Guarantors hereunder shall not be discharged except by payment as provided in
the Note or herein.

Without limiting the generality of the preceding paragraph, Guarantors hereby
consent and agree that at any time and from time to time:

(a)        The time, manner, place and/or terms of payment of all or any of the
Indebtedness may be extended or changed;

(b)        The time for the performance by Company of or compliance with any
term, condition or agreement on its part to be performed or observed under the
Company’s obligations or any other agreement or instrument relating to the
Indebtedness may be extended, or such performance or compliance waived, or
failure in or departure from each performance or compliance consented to; and,

(c)        The Company’s obligations and/or any other agreement or instrument
relating to the Indebtedness, or any terms thereof, may be amended or modified
in any respect (including without limitation the provisions with respect to the
interest payable under the Company’s obligations) only with the written consent
of the Holder.

This Guaranty shall continue in full force and effect notwithstanding any
insolvency or bankruptcy of Company or the Guarantors. Neither the Guarantors'
obligation to pay and perform in accordance with the terms of this Guaranty, nor
any remedy for the enforcement hereof nor the amount of the Indebtedness shall
be impaired, modified, changed, stayed, released or limited in any manner
whatsoever by any impairment, modification, change, discharge, release,
limitation or stay of the Indebtedness or the obligations of the Company or its
estate in bankruptcy or any remedy for the enforcement thereof, resulting from
the operation of any present or future provision of the Bankruptcy Code of the
United States or other statute, state, federal or foreign, or from the decision
of any court interpreting any of the same, and the Guarantors shall be obligated
under this Guaranty and the amount of the Indebtedness shall for the purposes of
this Guaranty be determined as if no such impairment, stay, modification,
change, discharge, release or limitation had occurred.

This Guaranty shall remain in full force and effect or shall be automatically
reinstated, as the case may be, without any further action on the part of the
Holder, in the event that the Holder is required, in any bankruptcy, insolvency,
reorganization or other proceeding involving the Company, to return or rescind
any payment made to or value received by the Holder from or for the account of
the Company on account of the Indebtedness, all as though such payment had not
been made or such value had not been received. This paragraph shall remain in
full force and

 

 

 

effect notwithstanding any termination of this Guaranty or release by the Holder
of the Guarantors unless this paragraph is terminated by a written instrument
that includes specific reference to this paragraph.

No failure or delay on the part of Holder in exercising any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any future exercise
thereof or the exercise of any other right, power or remedy hereunder. No
amendment, modification, termination or waiver of any provision of this
Guaranty, nor consent to any departure by Guarantors therefrom, shall in any
event be effective unless the same shall be in writing and executed by Holder,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No notice to or demand on
Guarantors in any case shall entitle Guarantors to any other or future notice or
demand in similar or other circumstances.

SECURITY

Grant of Security Interest. The Company and the Guarantors hereby pledge to the
Holder, for their benefit and as agent for Holder, a lien and security interest
(collectively referred to as the “Security Interest”) in the Collateral, as
hereinafter defined, as security for the payment and performance of: (a) all
present and future Indebtedness of the Company to the Holder; (b) all
obligations of the Company and rights of the Holder under this Agreement; and
(c) all present and future obligations of the Company to the Holder of other
kinds. The Holder shall also have a security interest in all claims that the
Company may have against any Person or Entity, regardless of the nature of such
claims. Description of “Collateral”:

At the Holder’s sole option, in his sole discretion and judgment, whereby the
Holder will provide such instruction to the Company and the Guarantors in
writing, the Company shall file within ten (10) business days of receipt of such
instruction from the Holder, one or more UCC-1 Financing Statements for the sole
benefit of the Holder against the Collateral”(The “UCC-1 Filings”). The Company
agrees to have its attorney prepare such UCC-1 Filings which shall be reviewed
in form and content by the Holder or his representatives or agents prior to the
Company having it filed in the appropriate venues. The Company agrees to pay all
fees, including, but not limited to, attorney and paralegal fees and expenses,
connected with the UCC-1 Filings, and will provide the Holder with proof of the
UCC-1 Filings and payment thereof, to its sole satisfaction, within twenty-one
(21) business days of the signing of this Agreement. Failure to provide
satisfactory proof of the UCC-1 Filings and payments thereof, shall constitute
an event of default of the Note. For the duration of the Note, the Company shall
be responsible for updating and maintaining the UCC-1 Filings as required by
law, but not less than every six (6) months, and for filing any and all
appropriate continuation statements of the UCC-1 Filings with the appropriate
authorities as may be required for the UCC-1 Filings full effectiveness in law.

The Company understands that it may not use the Collateral to secure any
additional agreements, security or otherwise, and that any release of any or all
of the Collateral for securing other agreements is at the sole option of the
Holder.

 

 

 

Company and Guarantors acknowledge that the Note shall be considered senior
indebtedness of the Company and that the Holder has first priority in payment of
the Note over any and all other creditors as allowable by law, whether in cash
or seizure of Collateral, and as such this Note cannot and shall not be
subordinated to any other debt or financing instrument, including debt held by a
bank, subsequent or already existing, without the express written consent of the
Holder. That the Note is such senior indebtedness of the Company shall be stated
prominently in any UCC-1 Filings. Failure by the Company to adhere to the
preceding provisions of this paragraph shall be an Event of Default of the Note
as therein defined.

Guarantors hereby acknowledge and agree that this is a continuing Guaranty and
shall remain in full force and effect until the indefeasible payment in full of
all then outstanding Indebtedness. The invalidity or unenforceability of any
provision of this Guaranty shall in no way affect the validity or enforceability
of any other provisions hereof.

This instrument shall be binding upon Guarantors, its successors and assigns and
shall inure to the benefit of any subsequent holder of the Company’s
obligations, at the Holder’s sole discretion. This Guaranty shall be governed by
and construed in accordance with the internal laws of the State of Florida
without giving effect to principles of conflict of laws. The parties hereto
agree that any action brought to enforce the terms of this Agreement will be
brought in the appropriate federal or state court having jurisdiction over
Semniole County, Florida.

In the event the Holder hereof shall refer this Agreement to an attorney to
enforce the terms hereof, the Company and Guarantors, jointly and severally,
agree to pay all the costs and expenses incurred in attempting or effecting the
enforcement of the Holder’s rights, whether or not suit is instituted, including
reasonable attorney‘s and paralegals’ fees and costs through and including all
trial and appellate levels and post-judgment proceedings and enforcements.

THE COMPANY AND GUARANTOR JOINTLY AND SEVERALLY HEREBY WAIVE ANY AND ALL RIGHTS
THAT THEY MAY NOW OR HEREAFTER HAVE UNDER THE LAWS OF THE UNITED STATES OF
AMERICA OR ANY STATE, TO A TRIAL BY JURY OF ANY AND ALL ISSUES ARISING EITHER
DIRECTLY OR INDIRECTLY IN ANY ACTION OR PROCEEDING BETWEEN THE COMPANY, THE
GUARANTOR AND THE HOLDER OR EACH ONE’S HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS
AND ASSIGNS, OUT OF OR IN ANY WAY CONNECTED WITH THIS GUARANTY AND ANY OTHER
DOCUMENTS EXECUTED IN CONNECTION HEREWITH. IT IS INTENDED THAT SAID WAIVER BY
THE COMPANY AND HE GUARANTOR, JOINTLY AND SEVERALLY, SHALL APPLY TO ANY AND ALL
DEFENSES, RIGHTS, AND/OR COUNTERCLAIMS IN ANY ACTION OR PROCEEDING.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
Effective Date.

“Guarantors”

 

By:

 

By:

 

“Company”

 

Totally Hemp Crazy Inc.

a Nevada corporation

 

By:_______________________________________

 

Name:

 

Its:

 

“Holder”

 

__________________________________________

Roy Meadows






